13. EC-SADC EPA States Interim Economic Partnership Agreement (vote)
- Before the vote on Amendment 13:
- (FR) Madam President, if Amendment 4 was an addition, then 14 and 8 should not lapse, and thus we would have voted on 14 and 8.
- The feeling is that the amendment with the addition covers the whole of the text. If you really want to vote on the original text, we can go back, but the general mood seems to be to carry on, I think.
- Madam President, I am quite happy to carry on. I think it is covered.
- We will therefore keep going.